998 So. 2d 646 (2008)
SCHOOL BOARD OF ESCAMBIA COUNTY, Appellant,
v.
FLORIDA STATE BOARD OF EDUCATION, Appellee.
No. 1D07-6105.
District Court of Appeal of Florida, First District.
December 2, 2008.
Ronald G. Meyer, Jennifer Blohm, and Janeia R. Daniels of Meyer and Brooks, P.A., Tallahassee; and Donna Sessions Waters, General Counsel, School Board of Escambia County, Pensacola, for Appellant.
Deborah K. Kearney, General Counsel, Florida Department of Education, Tallahassee; Bill McCollum, Attorney General, and Timothy Osterhaus, Deputy Solicitor General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The School Board of Escambia County challenges the constitutionality of section 1002.335, Florida Statutes (2006), alleging it violates article IX of the Florida Constitution. We hold section 1002.335 is facially unconstitutional. See Duval County Sch. Bd. v. State Bd. of Educ., 1D07-6041, 998 So. 2d 641, 2008 WL 5055659 (Fla. 1st DCA Dec. 2, 2008).
BROWNING, C.J., BARFIELD, and KAHN, JJ., concur.